Citation Nr: 0323303	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  00-04 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for post traumatic stress 
disorder and if so, whether entitlement to service connection 
for post traumatic stress disorder is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L. S.


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which determined that new and material 
evidence had not been received and the claim for entitlement 
to service connection for post traumatic stress disorder 
(PTSD) was not reopened.

The veteran and his witness testified at a RO hearing before 
a local hearing officer in June 2000.

In a June 2001 rating decision, the RO reopened the claim for 
service connection for PTSD.  The RO adjudicated the issue of 
entitlement to service connection for PTSD.  Even though the 
RO reopened claim for service connection for PTSD, the Board 
still must initially determine whether new and material 
evidence has been submitted regardless of the RO's actions.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  The Board must 
address the question of new and material evidence in the 
first instance because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where the Board concludes that new and material evidence has 
been received does it have jurisdiction to consider the 
merits of the claim.  Barnett; Hickson v. West, 11 Vet. App. 
374, 377 (1998).  Thus, the Board will first determine 
whether new and material evidence has been submitted.  If new 
and material evidence has been received, the Board will 
reopen the claim and consider entitlement to service 
connection for PTSD on the merits.

As will be discussed below, the Board finds that new and 
material evidence has been received and the claim for service 
connection for PTSD is reopened.  The issue of entitlement to 
service connection for PTSD is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.	In an April 1998 rating decision, the RO denied 
entitlement to service connection for PTSD.

2.	The evidence added to the record since the April 1998 
rating decision is new, and when considered by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to 
fairly decide the merits of the claims of service 
connection for PTSD.


CONCLUSION OF LAW

Evidence added to the record since the April 1998 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (in effect prior 
to August 29, 2001), 38 C.F.R. § 20.1103 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue before the Board arose from a claim filed 
before November 9, 2000.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), New and material evidence, which became 
effective August 29, 2001.  

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f).  

For claims filed before August 29, 2001, once VA determines 
that new and material evidence has been submitted, and the 
claim is reopened, VA is obligated to assist the veteran in 
obtaining any relevant evidence, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In the present case, the claim has 
been filed before August 29, 2001 and therefore, the former 
provisions of 38 C.F.R. § 3.156(a) apply to this claim.  


Pertinent Law and Regulations

Service connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2002).

Under the regulations, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2002).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2002).  The governing regulations provide that an appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.


Analysis

In an April 1998 rating decision, the RO denied the claim for 
service connection for PTSD on the basis that there was no 
confirmed diagnosis of PTSD and the evidence was inadequate 
to establish that a stressor occurred.  The veteran was 
notified of this decision.  The veteran filed a timely notice 
of disagreement and a statement of the case was issued.  
However, the veteran did not submit a timely substantive 
appeal.  Thus, the rating decision became final.  38 C.F.R. 
§ 20.1103.

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

The evidence which was part of the record at the time of the 
April 1998 rating decision included the veteran's service 
medical records, service personnel records, a VA examination 
report dated in March 1998, VA Outpatient treatment reports 
dated from September 1997 to November 1997, an undated buddy 
statement from S. A. R. received in March 1998, private 
medical records, and a copy of a Social Security 
Administration decision received in November 1997.

The evidence received since the April 1998 rating decision 
includes a hearing transcript from a hearing before the RO in 
June 2000, a newspaper article from the Big Spring Daily 
Herald dated November 1963, a February 1999 letter from U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
with records, private medical records from Dr. D. F., a 
statement by Dr. J. S., a statement from the Chief of the 
Mental Health Center at Mountain Home VA Medical Center dated 
in January 2001, treatment records from Mountain Home VA 
Medical Center dated from January 1999 to July 2002, 
treatment records from the Johnson City Tennessee Veterans 
Center dated from July 2000 to October 2000, a statement from 
S. A. R. dated in September 2001, copies of service personnel 
records, and copies of the United States Air Force accident 
report dated in December 1963.

The Board finds that the veteran's testimony at the hearing 
before the RO is new and material evidence.  At the hearing 
before the RO in June 2002, the veteran provided information 
regarding the onset of his symptoms and his current treatment 
of PTSD.  This testimony is new because it was not previously 
considered by the RO at the time of the April 1998 rating 
decision.  This evidence is material because it bears 
directly and substantially upon the specific matter under 
consideration which is whether the veteran currently has PTSD 
and if so, if it is related to his active service.

The Board finds that the November 1963 newspaper article from 
Big Spring Daily Herald is new and material evidence.  The 
article provided an accurate date of the stressor event 
claimed by the veteran.  It is new because it was not 
previously considered by the RO at the time of the April 1998 
rating decision.  This evidence is material because it bears 
directly and substantially upon the issue of whether the 
alleged stressor actually occurred.

The Board finds that the medical records and statements by 
Drs. D. F. and Dr. J. S., and the Chief of the Mental Health 
Center are new and material evidence.  This evidence is new 
because it is not cumulative or duplicative, and was not part 
of the record at the time of the April 1998 rating decision.  
This evidence is material because it bears directly and 
substantially upon the specific matter under consideration, 
which is whether the veteran currently has PTSD and if so, 
whether the veteran's PTSD is due to active military service.  
This medical evidence indicates that the veteran is receiving 
treatment for PTSD.  The Board notes that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a claimant's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
See Hodge, supra.

The Board finds that the September 2001 statement from S. A. 
R. is new and material evidence.  This evidence is new 
because it was not available to the RO at the time of the 
April 1998 rating decision.  It is material because it 
provides information regarding the alleged stressor event of 
witnessing a plane crash.  S. A. R. describes the crash site 
and who had access to it.

The Board finds the service personnel records to be new and 
material evidence.  Specifically, the service personnel 
records that show that the veteran and S. A. R. were in the 
same unit were not available at the time of the April 1998 
rating decision.  This evidence is material because it shows 
that S. A. R. has knowledge of the plane crash because he too 
was in the vicinity of the crash.

The Board finds that the United States Air Force accident 
report dated in December 1963 is new and material evidence.  
This evidence is new because it was not available to the RO 
at the time of the April 1998 rating decision.  It is 
material because it verifies the veteran's plane crash 
stressor.

Thus, the Board finds this evidence to be new and material 
and the claim is reopened.

For reasons which will be discussed below, the veteran's 
claim of entitlement to service connection for PTSD will be 
remanded to the RO for additional development.  


ORDER

New and material evidence has been received to warrant 
reopening the claim of service connection for PTSD; the 
appeal is granted to that extent.


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

The veteran contends that he has PTSD after witnessing a 
plane crash while in service.  The crash has been verified by 
a United States Air Force accident report dated in December 
1963 which indicates that there was a plane crash at the 
veteran's base in November 1963 and that the pilot was killed 
in the crash.

The Board finds that clarification is needed as to whether 
the veteran currently has PTSD and if so, if the diagnosis of 
PTSD is due to witnessing the plane crash in service.

Review of the record shows that the veteran was afforded VA 
examinations in November 1997 and April 1998.  The diagnosis 
of PTSD was ruled out.  However, a January 2001 medical 
statement and VA treatment records dated from April 1997 to 
July 2000 show that the veteran was treated for PTSD.  The 
Board finds that another VA examination is necessary to 
ascertain whether the veteran has a current diagnosis of PTSD 
in accordance with DSM-IV due to the verified stressor in 
service.

Accordingly, this case is remanded for the following action:

The RO should arrange for the veteran to 
undergo a VA psychiatric examination.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review prior to the 
examination.  The examiner should 
identify any psychiatric disabilities 
that are present.  If the examiner 
believes that PTSD is an appropriate 
diagnosis, the examiner must indicate 
whether the PTSD is due to witnessing a 
plane crash in service in November 1963.  
The examiner should indicate if the 
diagnosis conforms to DSM-IV.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.  The 
report of the examination should be 
associated with the veteran's claims 
folder. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



